DETAILED ACTION
This communication is a Non-Final Office Action rejection on the merits. Claims 1-20 are currently pending and have been addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more. 

Independent Claim 1
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 1 is directed to a method which is a statutory category.
Step 2A, Prong One - Claim 1 recites: A method, comprising: determining availability of resources utilized for executing events that occurred during execution of a process based on an event log, the event log identifying the resources utilized for each of the events; determining workload of the resources based on the event log and the availability of the resources; and determining utilization of the resources based on the availability of the resources and the workload of the resources. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing personal behavior. Determining availability, workload, and utilization of the resources based on an event log is considered managing personal behavior because it uses historical data to make a prediction. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 1 includes additional elements: a computer.
The computer is merely used to determine availability, workload, and utilization of the resources (Claim 1). The computer is recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Accordingly, alone and in combination, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim describes how to generally “apply” the concept of determining availability, workload, and utilization of the resources based on an event log. The specification shows that the computer is merely used to determine availability, workload, and utilization of the resources (Claim 1). Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.

Independent Claim 11
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 11 is directed to an apparatus which is a statutory category.
Step 2A, Prong One - Claim 11 recites: An apparatus to perform operations of: determining availability of resources utilized for executing events that occurred during execution of a process based on an event log, the event log identifying resources utilized for each of the events; determining workload of the resources based on the event log and the availability of the resources; and determining utilization of the resources based on the availability of the resources and the workload of the resources. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing personal behavior. Determining availability, workload, and utilization of the resources based on an event log is considered managing personal behavior because it uses historical data to make a prediction. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 11 includes additional elements: a memory; and a processor.
The memory is merely used to store information and instructions to be executed by processors (Paragraph 0041). The processor is merely used to execute instructions (Paragraph 0041). These elements of “memory” and processor” are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim describes how to generally “apply” the concept of determining availability, workload, and utilization of the resources based on an event log. The specification shows that the memory is merely used to store information and instructions to be executed by processors (Paragraph 0041). The processor is merely used to execute instructions (Paragraph 0041). Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.






Independent Claim 16
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 16 is directed to an article of manufacture which is a statutory category.
Step 2A, Prong One - Claim 16 recites: A computer program to perform operations comprising: determining availability of resources utilized for executing events that occurred during execution of a process based on an event log, the event log identifying resources utilized for each of the events; determining workload of the resources based on the event log and the availability of the resources; and determining utilization of the resources based on the availability of the resources and the workload of the resources. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing personal behavior. Determining availability, workload, and utilization of the resources based on an event log is considered managing personal behavior because it uses historical data to make a prediction. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 16 includes additional elements: a non-transitory computer-readable medium; and a processor.
The non-transitory computer-readable medium is merely used to store information and instructions to be executed by processors (Paragraph 0047). The processor is merely used to execute instructions (Paragraph 0041). These elements of “non-transitory computer-readable medium” and processor” are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim describes how to generally “apply” the concept of determining availability, workload, and utilization of the resources based on an event log. The specification shows that the non-transitory computer-readable medium is merely used to store information and instructions to be executed by processors (Paragraph 0047). The processor is merely used to execute instructions (Paragraph 0041). Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.

Dependent claims 1-7, 9, 12-15, 17-18, and 20 are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claim and addressed above, such as by specifying: specific steps of how the availability, workload, and utilization are calculated; the use of a statistical distribution to estimate event start times; how the roles of the resources and the hierarchy of the roles are determined; and wherein the process is a robotic process automation process. These processes are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity which include managing personal behavior. In addition, no additional elements are integrated into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouped into a method of organizing human activity.
Dependent claims 8 and 19 are not directed to additional abstract ideas, but are directed to an additional non-abstract claim element. The additional non-abstract claim element is a distance matrix. The distance matrix is merely used to determine the role of each of the resources and a relationship between the clustered resources (Paragraph 0007). The distance matrix is considered a “particular technological environment” MPEP 2106.05h at Step 2A. Also, the distance matrix analysis is merely used as a tool to perform an abstract idea at Step 2B. Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.
Dependent claim 10 is not directed to additional abstract ideas, but is directed to an additional non-abstract claim element. The additional non-abstract claim element is a dashboard. The dashboard is merely used to display at least one of the availability of the resources, the workload of the resources, and the utilization of the resources (Paragraphs 0036-0038). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f) being applicable at both Step 2A, Prong 2 and Step 2B. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, instructions to display information in a graphical user interface may not be sufficient to show an improvement in computer-functionality (MPEP 2106.05a). Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7, 9, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Pandya et al. (US 2018 / 0158016 A1).
Regarding claim 1, Pandya et al. discloses a computer implemented method, comprising (Paragraph 0039, FIG. 2 presents a process 200 by which the WMS optimizes the item picking tasks of the pick-to-cart work-flow. Here, the optimization involves the WMS monitoring, coordinating, and controlling task assignment across the first set of item picking agents in order to maximize the number of items that are picked in the shortest amount of time using the fewest number of agents from the first set of agents; Paragraph 0134, The WMS is a system formed by the WMS deployed agents and one or more directors. The directors are special purposed machines with network connectivity, processors that generate and optimize task assignments as new orders are received, and memory for tracking the agents, monitoring order fulfillment, mapping a distribution site including the assets therein, and tracking item inventory in some embodiments. The directors are communicably coupled to the agents through wireless and wired network connectivity. The WMS directors maintain network connections with the robot agents. The WMS directors maintain network connections with network enabled devices carried by, on, or near human agents. Through these network connections, the directors automate and optimize the workflow execution by deploying, instructing, and directing the agents as described above. The directors also remotely monitor the agents as part of optimizing, verifying, and providing failover during workflow execution): 
determining availability of resources utilized for executing events that occurred during execution of a process based on an event log (Paragraph 0041, The monitoring at step 220 may also involve monitoring availability of each agent of the first set of item picking agents. Since the WMS assigns tasks to the agents, the WMS knows how many tasks each agent is performing at any given time; Paragraph 0051, The coordination and control for cart relocation is however complicated because of the bidirectional dependencies between the first set of agents performing item picking and the second set of agents performing cart retrieval. The second set of agents cannot complete the cart retrieval tasks until the first set of agents perform the item picking tasks. Accordingly, the WMS coordinates and controls the second set of cart retrieval agents based on monitored activity of the first set of item picking agents. In optimizing the cart retrieval tasks, the WMS monitors availability of the second set of agents as well as their distance from a completed cart; Examiner interprets dependencies between the first set of agents and the second of agents as “execution of a process based on an event log”), the event log identifying the resources utilized for each of the events (Paragraph 0041, The monitoring at step 220 may also involve monitoring availability of each agent of the first set of item picking agents. Since the WMS assigns tasks to the agents, the WMS knows how many tasks each agent is performing at any given time; Paragraph 0051, The coordination and control for cart relocation is however complicated because of the bidirectional dependencies between the first set of agents performing item picking and the second set of agents performing cart retrieval. The second set of agents cannot complete the cart retrieval tasks until the first set of agents perform the item picking tasks. Accordingly, the WMS coordinates and controls the second set of cart retrieval agents based on monitored activity of the first set of item picking agents. In optimizing the cart retrieval tasks, the WMS monitors availability of the second set of agents as well as their distance from a completed cart; Examiner notes that the first set of agents is used for performing item picking tasks and the set of agents is used for performing cart retrieval tasks); 
determining workload of the resources based on the event log and the availability of the resources (Paragraph 0041, Since the WMS assigns tasks to the agents, the WMS knows how many tasks each agent is performing at any given time. The WMS can determine when individual tasks are completed by monitoring the agent movements or by messaging from the agents. Thus, an available agent can be one that is not currently assigned or performing any tasks, is assigned the fewest number of tasks, or is expected to complete assigned tasks before other agents based on location and complexity of the task; Examiner interprets workload as the number of tasks that an available agent is performing at any given time); 
and determining utilization of the resources based on the availability of the resources and the workload of the resources (Abstract, The WMS optimizes the different workflows by assigning tasks to the different assets in a manner that minimizes overall execution time, cost, and resource utilization; Paragraph 0041, Since the WMS assigns tasks to the agents, the WMS knows how many tasks each agent is performing at any given time. The WMS can determine when individual tasks are completed by monitoring the agent movements or by messaging from the agents. Thus, an available agent can be one that is not currently assigned or performing any tasks, is assigned the fewest number of tasks, or is expected to complete assigned tasks before other agents based on location and complexity of the task).
Regarding claim 11, Pandya et al. discloses an apparatus comprising: a memory storing computer instructions; and at least one processor configured to execute the computer instructions, the computer instructions configured to cause the at least one processor (Paragraph 0039, FIG. 2 presents a process 200 by which the WMS optimizes the item picking tasks of the pick-to-cart work-flow. Here, the optimization involves the WMS monitoring, coordinating, and controlling task assignment across the first set of item picking agents in order to maximize the number of items that are picked in the shortest amount of time using the fewest number of agents from the first set of agents; Paragraph 0134, The WMS is a system formed by the WMS deployed agents and one or more directors. The directors are special purposed machines with network connectivity, processors that generate and optimize task assignments as new orders are received, and memory for tracking the agents, monitoring order fulfillment, mapping a distribution site including the assets therein, and tracking item inventory in some embodiments. The directors are communicably coupled to the agents through wireless and wired network connectivity. The WMS directors maintain network connections with the robot agents. The WMS directors maintain network connections with network enabled devices carried by, on, or near human agents. Through these network connections, the directors automate and optimize the workflow execution by deploying, instructing, and directing the agents as described above. The directors also remotely monitor the agents as part of optimizing, verifying, and providing failover during workflow execution) to perform operations of: 
determining availability of resources utilized for executing events that occurred during execution of a process based on an event log (Paragraph 0041, The monitoring at step 220 may also involve monitoring availability of each agent of the first set of item picking agents. Since the WMS assigns tasks to the agents, the WMS knows how many tasks each agent is performing at any given time; Paragraph 0051, The coordination and control for cart relocation is however complicated because of the bidirectional dependencies between the first set of agents performing item picking and the second set of agents performing cart retrieval. The second set of agents cannot complete the cart retrieval tasks until the first set of agents perform the item picking tasks. Accordingly, the WMS coordinates and controls the second set of cart retrieval agents based on monitored activity of the first set of item picking agents. In optimizing the cart retrieval tasks, the WMS monitors availability of the second set of agents as well as their distance from a completed cart; Examiner interprets dependencies between the first set of agents and the second of agents as “execution of a process based on an event log”), the event log identifying the resources utilized for each of the events (Paragraph 0041, The monitoring at step 220 may also involve monitoring availability of each agent of the first set of item picking agents. Since the WMS assigns tasks to the agents, the WMS knows how many tasks each agent is performing at any given time; Paragraph 0051, The coordination and control for cart relocation is however complicated because of the bidirectional dependencies between the first set of agents performing item picking and the second set of agents performing cart retrieval. The second set of agents cannot complete the cart retrieval tasks until the first set of agents perform the item picking tasks. Accordingly, the WMS coordinates and controls the second set of cart retrieval agents based on monitored activity of the first set of item picking agents. In optimizing the cart retrieval tasks, the WMS monitors availability of the second set of agents as well as their distance from a completed cart; Examiner notes that the first set of agents is used for performing item picking tasks and the set of agents is used for performing cart retrieval tasks); 
determining workload of the resources based on the event log and the availability of the resources (Paragraph 0041, Since the WMS assigns tasks to the agents, the WMS knows how many tasks each agent is performing at any given time. The WMS can determine when individual tasks are completed by monitoring the agent movements or by messaging from the agents. Thus, an available agent can be one that is not currently assigned or performing any tasks, is assigned the fewest number of tasks, or is expected to complete assigned tasks before other agents based on location and complexity of the task; Examiner interprets workload as the number of tasks that an available agent is performing at any given time); 
and determining utilization of the resources based on the availability of the resources and the workload of the resources (Abstract, The WMS optimizes the different workflows by assigning tasks to the different assets in a manner that minimizes overall execution time, cost, and resource utilization; Paragraph 0041, Since the WMS assigns tasks to the agents, the WMS knows how many tasks each agent is performing at any given time. The WMS can determine when individual tasks are completed by monitoring the agent movements or by messaging from the agents. Thus, an available agent can be one that is not currently assigned or performing any tasks, is assigned the fewest number of tasks, or is expected to complete assigned tasks before other agents based on location and complexity of the task).
Regarding claims 2 and 12, which are dependent of claims 1 and 11, Pandya et al. discloses all the limitations in claims 1 and 11. Pandya et al. further discloses wherein determining availability of resources utilized for executing events that occurred during execution of a process based on an event log comprises: dividing the event log into timeslots; identifying timeslots during which the events are executed; and determining whether each of the resources are available for work in each of the timeslots (Paragraph 0032, In some embodiments, the WMS simulates task performance based on monitored or tracked real-world performance parameters of the robot agents and/or human agents. The simulation involves assigning tasks across a virtual set of agents and then executing the tasks in the virtual environment albeit with the same real-world constraints facing a mirrored set of actual agents and with the same limited asset availability. The constraints include modeling the site in which the tasks are to be performed. The constraints further model movements, operations, and timings of the virtual agents to mirror those of the actual human and robot agents in performing the assigned tasks; Paragraph 0041, Since the WMS assigns tasks to the agents, the WMS knows how many tasks each agent is performing at any given time. The WMS can determine when individual tasks are completed by monitoring the agent movements or by messaging from the agents. Thus, an available agent can be one that is not currently assigned or performing any tasks, is assigned the fewest number of tasks, or is expected to complete assigned tasks before other agents based on location and complexity of the task; Paragraph 0118, More generally, the predictive analytics or pattern recognition performed by the WMS tracks customer order seasonality, sequence, and frequency, item order seasonality, sequence, and frequency, and commonality of items ordered by the same customer and different customers and uses the tracked analytics to optimize the pick wall. For example, the WMS tracks a particular item that is frequently ordered by multiple customers on Friday for receipt before the start of the next week; Examiner notes that Pandya et al. simulates whether an agent will be available based on historical data. Further, the historical data can be analyzed for different time periods. For example, there may be a higher orders for a particular item on Friday. Therefore, based on broadest reasonable interpretation in light of the specification, Pandya et al. discloses “dividing the event log into timeslots” because it can analyze the event log data on different time periods (e.g. for each day of the week)).
Regarding claim 7, which is dependent of claim 1, Pandya et al. discloses all the limitations in claim 1. Pandya et al. further comprising: determining roles of the resources and a hierarchy of the roles based on the event log (Paragraph 0051, The WMS optimizes the cart retrieval tasks by minimizing the amount of time a completed cart is left waiting for relocation. The coordination and control for cart relocation is however complicated because of the bidirectional dependencies between the first set of agents performing item picking and the second set of agents performing cart retrieval. The second set of agents cannot complete the cart retrieval tasks until the first set of agents perform the item picking tasks. Accordingly, the WMS coordinates and controls the second set of cart retrieval agents based on monitored activity of the first set of item picking agents. In optimizing the cart retrieval tasks, the WMS monitors availability of the second set of agents as well as their distance from a completed cart. The WMS can also account for other factors such as agent abilities or functionalities. For example, a first completed cart may require relocation by a forklift and therefore requires an agent with ability to operate the forklift, whereas a second completed cart can be pushed by a human worker or robot; Paragraph 0072, When the item retrieval agents are not a uniform set of agents, the WMS also considers agent functionality in the computation at 630. For example, some agents may be configured or limited to retrieving large items while other agents may be configured or limited to retrieving small items).
Regarding claim 9, which is dependent of claim 1, Pandya et al. discloses all the limitations in claim 1. Pandya et al. further discloses wherein the process is a robotic process automation process (Abstract, The WMS optimizes the different workflows by assigning tasks to the different assets in a manner that minimizes overall execution time, cost, and resource utilization. Some optimizations include maximizing or prioritizing item pick rate, item packaging rate, or both. Assets integrated with the WMS and under WMS control include human workers, autonomous robots, and resources used in performance of the workflows). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5, 10, 13-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pandya et al. (US 2018/0158016 A1), in view of Mulla et al. (US 2018/0039526 A1).
Regarding claims 3 and 13, which are dependent of claims 2 and 12, Pandya et al. discloses all the limitations in claims 2 and 12. Although Pandya et al. discloses determining whether each of the resources are available in each of the timeslots (Paragraph 0032, The simulation involves assigning tasks across a virtual set of agents and then executing the tasks in the virtual environment albeit with the same real-world constraints facing a mirrored set of actual agents and with the same limited asset availability;  Paragraph 0041 Paragraph 0041, Since the WMS assigns tasks to the agents, the WMS knows how many tasks each agent is performing at any given time. The WMS can determine when individual tasks are completed by monitoring the agent movements or by messaging from the agents. Thus, an available agent can be one that is not currently assigned or performing any tasks, is assigned the fewest number of tasks, or is expected to complete assigned tasks before other agents based on location and complexity of the task), Pandya et al. does not specifically disclose wherein determining whether each of the resources are available in each of the timeslots comprises: comparing a number of the events executed by a particular resource during a particular timeslot with a threshold.
	However, Mulla et al. discloses wherein determining whether each of the resources are available in each of the timeslots comprises: comparing a number of the events executed by a particular resource during a particular timeslot with a threshold (Paragraph 0043, Based on the allocation determined by the application server 106, the application server 106 ensures that the one or more pre-defined constraints are satisfied meeting the one or more SLAs. For example, the determined allocation allocates the one or more tasks to the one or more employees of the organization considering the one or more skills required to perform the one or more tasks and the one or more skills possessed by the one or more employees. Hence, the determined allocation ensures a fairness among the one or more employees in terms of the workload assigned. The determined allocation further ensures that the utilization of one or more employees is within a specified range and hence further ensures efficient utilization of the employee's time. The determined allocation further ensures that the productivity of each of the one or more employees does not exceed the specified upper bound so that every employee has a fair chance to get a share of incentive. The determined allocation further minimizes the number and magnitude of baseline violations of tasks. The determined allocation performs dynamic re-allocation of the one or more tasks to the one or more employees based on the real-time performance of the one or more employees. The determined allocation ensures efficient and effective team composition and workload for better day-to-day capacity planning in the organization. The re-allocation of the one or more tasks has been described in detail in conjunction with FIG. 3.; Paragraph 0061, In an embodiment, the requestor may utilize the requestor-computing device 102 to transmit the threshold value associated with the each of the one or more SLAs (e.g., time, efficiency, quality, etc.) and the one or more resource parameters (e.g., workload, utilization, productivity, etc.) to the transceiver 210 over the communication network 108. After receiving the one or more requests, the one or more first attributes, and the one or more pre-defined constraints, the processor 202, in conjunction with the transceiver 210, may store the received one or more requests, the received one or more first attributes, the received one or more pre-defined constraints, and the corresponding threshold values in a storage device, such as the memory 206 or the database server 104).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify how the availability of the resources is determined (e.g. based on the number of tasks assigned to the resources) of the invention of Pandya et al. to further incorporate wherein determining whether each of the resources are available in each of the timeslots comprises comparing a number of the events executed by a particular resource during a particular timeslot with a threshold of the invention of Mulla et al. because doing so would allow the method to determine an efficient and effective team composition and workload for better day-to-day capacity planning in the organization (see Mulla et al., Paragraph 0043). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 4 and 14, which are dependent of claims 1 and 11, Pandya et al. discloses all the limitations in claims 1 and 11. Pandya et al. further discloses wherein determining workload of the resources based on the event log and the availability of the resources comprises: dividing the event log into timeslots (Paragraph 0032, In some embodiments, the WMS simulates task performance based on monitored or tracked real-world performance parameters of the robot agents and/or human agents. The simulation involves assigning tasks across a virtual set of agents and then executing the tasks in the virtual environment albeit with the same real-world constraints facing a mirrored set of actual agents and with the same limited asset availability. The constraints include modeling the site in which the tasks are to be performed. The constraints further model movements, operations, and timings of the virtual agents to mirror those of the actual human and robot agents in performing the assigned tasks; Paragraph 0118, More generally, the predictive analytics or pattern recognition performed by the WMS tracks customer order seasonality, sequence, and frequency, item order seasonality, sequence, and frequency, and commonality of items ordered by the same customer and different customers and uses the tracked analytics to optimize the pick wall. For example, the WMS tracks a particular item that is frequently ordered by multiple customers on Friday for receipt before the start of the next week; Examiner notes that Pandya et al. simulates whether an agent will be available based on historical data. Further, the historical data can be analyzed for different time periods. For example, there may be a higher orders for a particular item on Friday. Therefore, based on broadest reasonable interpretation in light of the specification, Pandya et al. discloses “dividing the event log into timeslots” because it can analyze the event log data on different time periods (e.g. for each day of the week)); and determining a workload of a particular resource for each particular timeslot (Paragraph 0041, Since the WMS assigns tasks to the agents, the WMS knows how many tasks each agent is performing at any given time. The WMS can determine when individual tasks are completed by monitoring the agent movements or by messaging from the agents. Thus, an available agent can be one that is not currently assigned or performing any tasks, is assigned the fewest number of tasks, or is expected to complete assigned tasks before other agents based on location and complexity of the task; Examiner interprets workload as the number of tasks that an available agent is performing at any given time) by:
identifying a set of time points comprising 1) an event start time and an event end time for each event that is executed on the particular resource at any time during the particular timeslot (Paragraph 0032, In some embodiments, the WMS simulates task performance based on monitored or tracked real-world performance parameters of the robot agents and/or human agents. The simulation involves assigning tasks across a virtual set of agents and then executing the tasks in the virtual environment albeit with the same real-world constraints facing a mirrored set of actual agents and with the same limited asset availability. The constraints include modeling the site in which the tasks are to be performed. The constraints further model movements, operations, and timings of the virtual agents to mirror those of the actual human and robot agents in performing the assigned tasks; Paragraph 0118, More generally, the predictive analytics or pattern recognition performed by the WMS tracks customer order seasonality, sequence, and frequency, item order seasonality, sequence, and frequency, and commonality of items ordered by the same customer and different customers and uses the tracked analytics to optimize the pick wall. For example, the WMS tracks a particular item that is frequently ordered by multiple customers on Friday for receipt before the start of the next week) and 2) a start time and an end time of the particular timeslot, determining an initial workload value of the particular resource for each specific time point in the set by 1) multiplying a number of events that are executing on the particular resource at the specific time point with a time difference between the specific time point and an immediately prior time point, and 2) dividing a result of the multiplying by a duration of the particular timeslot, and calculating a sum of the initial workload values for the time points in the set (Paragraph 0027, As noted above, the WMS coordinates and controls the agents and assets in performance of different workflows through an optimized assignment of tasks across the agents. More specifically, the WMS distributes tasks across the agents at different times such that the task and overall workflow execution time is minimized, the conflicts and waiting times amongst the agents and assets are minimized, and the overall cost associated with agent and asset usage and consumption is minimized; Paragraph 0041, Since the WMS assigns tasks to the agents, the WMS knows how many tasks each agent is performing at any given time. The WMS can determine when individual tasks are completed by monitoring the agent movements or by messaging from the agents. Thus, an available agent can be one that is not currently assigned or performing any tasks, is assigned the fewest number of tasks, or is expected to complete assigned tasks before other agents based on location and complexity of the task; Paragraph 0118, More generally, the predictive analytics or pattern recognition performed by the WMS tracks customer order seasonality, sequence, and frequency, item order seasonality, sequence, and frequency, and commonality of items ordered by the same customer and different customers and uses the tracked analytics to optimize the pick wall. For example, the WMS tracks a particular item that is frequently ordered by multiple customers on Friday for receipt before the start of the next week; Examiner notes that Pandya simulates the availability and usage of a resource based on historical demand data for each specific time point in the set (e.g. customer order frequency on Friday), wherein the availability of the resource may be determined based on how many tasks each resource is forecasted to perform at any given time); …
Although Pandya et al. discloses determining a workload of a particular resource for each particular timeslot (Paragraph 0041, the WMS knows how many tasks each agent is performing at any given time), Pandya et al. does not specifically disclose calculating an average of the workloads of the resources.
However, Mulla et al. discloses wherein determining workload of the resources based on the event log and the availability of the resources comprises: dividing the event log into timeslots (Paragraph 0075, 
    PNG
    media_image1.png
    20
    79
    media_image1.png
    Greyscale
  corresponds to a workload of the resource “e.sub.i”; Paragraph 0078, avail.sub.i: corresponds to an available time of a resource, say in a shift, defined by the requestor); 
and determining a workload of a particular resource for each particular timeslot by: identifying a set of time points comprising 1) an event start time and an event end time for each event that is executed on the particular resource at any time during the particular timeslot (Paragraph 0060, The one or more first attributes may further comprise the one or more SLAs of the one or more tasks. The one or more SLAs of the one or more tasks comprise at least one or more of, but are not limited, a baseline time, a baseline cost, a baseline efficiency, and a baseline quality associated with each of the one or more tasks. In an embodiment, the baseline time of a task corresponds to a time duration within which a resource or a group of resources may complete the processing of the task) and 2) a start time and an end time of the particular timeslot, determining an initial workload value of the particular resource for each specific time point in the set by 1) multiplying a number of events that are executing on the particular resource at the specific time point with a time difference between the specific time point and an immediately prior time point, and 2) dividing a result of the multiplying by a duration of the particular timeslot, and calculating a sum of the initial workload values for the time points in the set (Paragraph 0072, t.sub.j.sup.i: corresponds to a time taken by a resource (e.g., an employee “e.sub.i”) to process a task “τ.sub.j,” wherein the time taken may correspond to an average time, a worst-case time, from a distribution, and/or the like; Paragraph 0075, 
    PNG
    media_image1.png
    20
    79
    media_image1.png
    Greyscale
  corresponds to a workload of the resource “e.sub.i”; Paragraph 0078, avail.sub.i: corresponds to an available time of a resource, say in a shift, defined by the requestor; Paragraph 0082, x.sub.j.sup.i: corresponds to an indicator variable which indicates whether the task “τ.sub.j” is assigned to the resource “e.sub.i” or not); 
and calculating an average of the workloads of the resources (Paragraph 0061, Further, in an embodiment, the one or more requests may comprise the one or more pre-defined constraints. Prior to transmitting the one or more requests, the requestor may utilize the requestor-computing device 102 to define the one or more constraints. The one or more constraints may be defined by the requestor based on at least the one or more SLAs associated with the one or more tasks and/or the one or more resource parameters associated with each of the one or more resources. The one or more resource parameters may correspond to at least workload, utilization, and productivity associated with the one or more resources. For example, a first constraint may be defined based on at least a current workload of a resource, an average workload of the one or more resources, and a constant factor (used to limit any deviation of workload of the resource from the average workload) defined by the requestor in the range [0, 1]).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify how the workload of a particular resource for each particular timeslot is determined of the invention of Pandya et al. to further calculate an average of the workloads of the resources of the invention of Mulla et al. because doing so would allow the method to limit any deviation of workload of the resource from the average workload. Hence, the determined allocation ensures a fairness among the one or more employees in terms of the workload assigned (see Mulla et al., Paragraphs 0043 & 0061). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 5 and 15, which are dependent of claims 4 and 14, the combination of Pandya et al. and Mulla et al. discloses all the limitations in claims 4 and 14. Pandya further comprising: estimating the event start times based on a statistical distribution (Paragraph 0031, In some embodiments, the WMS quantifies the optimizations by tracking performance of the assigned tasks. The WMS monitors time to completion after each task is assigned. The WMS can derive performance metrics from the monitoring and provide a dashboard with which an administrator can track workflow execution and efficiency. The WMS can determine if a baseline or expected level of performance is being met based on the task monitoring; Paragraph 0032, For instance, the WMS may have monitored the average time for a robot agent to move a certain distance, raise to a certain height, and retrieve an item of a specific size. These monitored values are then used to simulate task performance in the virtual environment. As with real-world assets, the WMS monitors performance of the tasks by the virtual agents. The WMS quantifies the task performance based on the monitored performance. The WMS can then identify an optimal allocation of resources or assets for a given workflow without actual execution of the tasks with different actual resource deployments; Paragraph 0051, The WMS optimizes the cart retrieval tasks by minimizing the amount of time a completed cart is left waiting for relocation. The coordination and control for cart relocation is however complicated because of the bidirectional dependencies between the first set of agents performing item picking and the second set of agents performing cart retrieval. The second set of agents cannot complete the cart retrieval tasks until the first set of agents perform the item picking tasks. Accordingly, the WMS coordinates and controls the second set of cart retrieval agents based on monitored activity of the first set of item picking agents. In optimizing the cart retrieval tasks, the WMS monitors availability of the second set of agents as well as their distance from a completed cart. The WMS can also account for other factors such as agent abilities or functionalities. For example, a first completed cart may require relocation by a forklift and therefore requires an agent with ability to operate the forklift, whereas a second completed cart can be pushed by a human worker or robot; Paragraph 0072, Based on the monitoring at 610 and 620, the process computes (at 630) time for each item retrieval agent to retrieve the different items that have been or will be picked by an item picking agent. In some embodiments, the computation accounts for differing availability of each item retrieval agent, expected or actual time for item picking by the item picking agents, distance of each item retrieval agent from each retrieved item, and resource conflicts between item picking agents moving to pick next items and item retrieval agents moving to the item picking agents. When the item retrieval agents are not a uniform set of agents, the WMS also considers agent functionality in the computation at 630. For example, some agents may be configured or limited to retrieving large items while other agents may be configured or limited to retrieving small items. Examiner interprets the expected time for item picking by the item picking agents as “estimating the event start time based on a statistical distribution”).
Regarding claim 10, which is dependent of claim 1, Pandya et al. discloses all the limitations in claim 1. Although Pandya et al. discloses at least one of the availability of the resources, the workload of the resources, and the utilization of the resources (Paragraph 0041, Since the WMS assigns tasks to the agents, the WMS knows how many tasks each agent is performing at any given time. The WMS can determine when individual tasks are completed by monitoring the agent movements or by messaging from the agents. Thus, an available agent can be one that is not currently assigned or performing any tasks, is assigned the fewest number of tasks, or is expected to complete assigned tasks before other agents based on location and complexity of the task), Pandya et al. does not specifically disclose generating a dashboard for displaying to a user based on at least one of the availability of the resources, the workload of the resources, and the utilization of the resources.
	However, Mulla et al. discloses generating a dashboard for displaying to a user based on at least one of the availability of the resources, the workload of the resources, and the utilization of the resources (Paragraph 0093, The output dashboard 404 may further display a resource utilization matrix that comprises the current utilization of the one or more resources after the allocation of the one or more tasks to the one or more resources. The output dashboard 404 may further display a resource productivity matrix that comprises the current productivity of the one or more resources after the allocation of the one or more tasks to the one or more resources. The output dashboard 404 may further display a resource workload matrix that comprises the current workload of the one or more resources after the allocation of the one or more tasks to the one or more resources).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use at least one of the availability of the resources, the workload of the resources, and the utilization of the resources of the invention of Pandya et al. to further generate a dashboard for displaying to a user based on at least one of the availability of the resources, the workload of the resources, and the utilization of the resources of the invention of Mulla et al. because doing so would allow the method to display a resource utilization matrix that comprises the current utilization of the one or more resources after the allocation of the one or more tasks to the one or more resources (see Mulla et al., Paragraph 0093). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 16, Pandya et al. discloses a computer program …, the computer program configured to cause at least one processor (Paragraph 0039, FIG. 2 presents a process 200 by which the WMS optimizes the item picking tasks of the pick-to-cart work-flow. Here, the optimization involves the WMS monitoring, coordinating, and controlling task assignment across the first set of item picking agents in order to maximize the number of items that are picked in the shortest amount of time using the fewest number of agents from the first set of agents; Paragraph 0134, The WMS is a system formed by the WMS deployed agents and one or more directors. The directors are special purposed machines with network connectivity, processors that generate and optimize task assignments as new orders are received, and memory for tracking the agents, monitoring order fulfillment, mapping a distribution site including the assets therein, and tracking item inventory in some embodiments. The directors are communicably coupled to the agents through wireless and wired network connectivity. The WMS directors maintain network connections with the robot agents. The WMS directors maintain network connections with network enabled devices carried by, on, or near human agents. Through these network connections, the directors automate and optimize the workflow execution by deploying, instructing, and directing the agents as described above. The directors also remotely monitor the agents as part of optimizing, verifying, and providing failover during workflow execution) to perform operations of: 
determining availability of resources utilized for executing events that occurred during execution of a process based on an event log (Paragraph 0041, The monitoring at step 220 may also involve monitoring availability of each agent of the first set of item picking agents. Since the WMS assigns tasks to the agents, the WMS knows how many tasks each agent is performing at any given time; Paragraph 0051, The coordination and control for cart relocation is however complicated because of the bidirectional dependencies between the first set of agents performing item picking and the second set of agents performing cart retrieval. The second set of agents cannot complete the cart retrieval tasks until the first set of agents perform the item picking tasks. Accordingly, the WMS coordinates and controls the second set of cart retrieval agents based on monitored activity of the first set of item picking agents. In optimizing the cart retrieval tasks, the WMS monitors availability of the second set of agents as well as their distance from a completed cart; Examiner interprets dependencies between the first set of agents and the second of agents as “execution of a process based on an event log”), the event log identifying the resources utilized for each of the events (Paragraph 0041, The monitoring at step 220 may also involve monitoring availability of each agent of the first set of item picking agents. Since the WMS assigns tasks to the agents, the WMS knows how many tasks each agent is performing at any given time; Paragraph 0051, The coordination and control for cart relocation is however complicated because of the bidirectional dependencies between the first set of agents performing item picking and the second set of agents performing cart retrieval. The second set of agents cannot complete the cart retrieval tasks until the first set of agents perform the item picking tasks. Accordingly, the WMS coordinates and controls the second set of cart retrieval agents based on monitored activity of the first set of item picking agents. In optimizing the cart retrieval tasks, the WMS monitors availability of the second set of agents as well as their distance from a completed cart; Examiner notes that the first set of agents is used for performing item picking tasks and the set of agents is used for performing cart retrieval tasks); 
determining workload of the resources based on the event log and the availability of the resources (Paragraph 0041, Since the WMS assigns tasks to the agents, the WMS knows how many tasks each agent is performing at any given time. The WMS can determine when individual tasks are completed by monitoring the agent movements or by messaging from the agents. Thus, an available agent can be one that is not currently assigned or performing any tasks, is assigned the fewest number of tasks, or is expected to complete assigned tasks before other agents based on location and complexity of the task; Examiner interprets workload as the number of tasks that an available agent is performing at any given time); 
and determining utilization of the resources based on the availability of the resources and the workload of the resources (Abstract, The WMS optimizes the different workflows by assigning tasks to the different assets in a manner that minimizes overall execution time, cost, and resource utilization; Paragraph 0041, Since the WMS assigns tasks to the agents, the WMS knows how many tasks each agent is performing at any given time. The WMS can determine when individual tasks are completed by monitoring the agent movements or by messaging from the agents. Thus, an available agent can be one that is not currently assigned or performing any tasks, is assigned the fewest number of tasks, or is expected to complete assigned tasks before other agents based on location and complexity of the task).
Although Pandya et al. discloses a computer program (Paragraph 0134, the directors automate and optimize the workflow execution by deploying, instructing, and directing the agents as described above), Pandya et al. does not specifically disclose wherein the computer program is embodied on a non-transitory computer-readable medium.
However, Mulla et al. discloses a computer program embodied on a non-transitory computer-readable medium (Paragraph 0007, According to embodiment illustrated herein, there is provided a computer program product for use with a computer. The computer program product includes a non-transitory computer readable medium. The non-transitory computer readable medium stores a computer program code for auto-allocation of tasks to resources by a computing server associated with an organization. The computer program code is executable by one or more processors in the computing server to receive one or more requests pertaining to an allocation of one or more tasks to one or more resources associated with the organization).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the computer program of the invention of Pandya et al. to further specify wherein the computer program is embodied on a non-transitory computer-readable medium of the invention of Mulla et al. because doing so would allow the computer program to include a non-transitory computer readable medium that stores a computer program code for auto-allocation of tasks to resources by a computing server associated with an organization (see Mulla et al., Paragraph 0007). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 18, which is dependent of claim 16, the combination of Pandya et al. and Mulla et al. discloses all the limitations in claim 16. Pandya et al. further comprising: determining roles of the resources and a hierarchy of the roles based on the event log (Paragraph 0051, The WMS optimizes the cart retrieval tasks by minimizing the amount of time a completed cart is left waiting for relocation. The coordination and control for cart relocation is however complicated because of the bidirectional dependencies between the first set of agents performing item picking and the second set of agents performing cart retrieval. The second set of agents cannot complete the cart retrieval tasks until the first set of agents perform the item picking tasks. Accordingly, the WMS coordinates and controls the second set of cart retrieval agents based on monitored activity of the first set of item picking agents. In optimizing the cart retrieval tasks, the WMS monitors availability of the second set of agents as well as their distance from a completed cart. The WMS can also account for other factors such as agent abilities or functionalities. For example, a first completed cart may require relocation by a forklift and therefore requires an agent with ability to operate the forklift, whereas a second completed cart can be pushed by a human worker or robot; Paragraph 0072, When the item retrieval agents are not a uniform set of agents, the WMS also considers agent functionality in the computation at 630. For example, some agents may be configured or limited to retrieving large items while other agents may be configured or limited to retrieving small items).
Regarding claim 20, which is dependent of claim 16, the combination of Pandya et al. and Mulla et al. discloses all the limitations in claim 16. Pandya et al. further discloses wherein the process is a robotic process automation process (Abstract, The WMS optimizes the different workflows by assigning tasks to the different assets in a manner that minimizes overall execution time, cost, and resource utilization. Some optimizations include maximizing or prioritizing item pick rate, item packaging rate, or both. Assets integrated with the WMS and under WMS control include human workers, autonomous robots, and resources used in performance of the workflows). 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pandya et al. (US 2018/0158016 A1), in view of Xu (Xu, J., Liu, C., Zhao, X., Yongchareon, S. and Ding, Z., 2016. Resource management for business process scheduling in the presence of availability constraints. ACM Transactions on Management Information Systems (TMIS), 7(3), pp.1-26).
Regarding claim 6, which is dependent of claim 1, Pandya et al. discloses all the limitations in claim 1. Pandya et al. further discloses wherein determining utilization of the resources based on the availability of the resources and the workload of the resources (Abstract, The WMS optimizes the different workflows by assigning tasks to the different assets in a manner that minimizes overall execution time, cost, and resource utilization; Paragraph 0041, Since the WMS assigns tasks to the agents, the WMS knows how many tasks each agent is performing at any given time. The WMS can determine when individual tasks are completed by monitoring the agent movements or by messaging from the agents. Thus, an available agent can be one that is not currently assigned or performing any tasks, is assigned the fewest number of tasks, or is expected to complete assigned tasks before other agents based on location and complexity of the task) comprises: 
dividing the event log into timeslots (Paragraph 0032, In some embodiments, the WMS simulates task performance based on monitored or tracked real-world performance parameters of the robot agents and/or human agents. The simulation involves assigning tasks across a virtual set of agents and then executing the tasks in the virtual environment albeit with the same real-world constraints facing a mirrored set of actual agents and with the same limited asset availability. The constraints include modeling the site in which the tasks are to be performed. The constraints further model movements, operations, and timings of the virtual agents to mirror those of the actual human and robot agents in performing the assigned tasks; Paragraph 0118, More generally, the predictive analytics or pattern recognition performed by the WMS tracks customer order seasonality, sequence, and frequency, item order seasonality, sequence, and frequency, and commonality of items ordered by the same customer and different customers and uses the tracked analytics to optimize the pick wall. For example, the WMS tracks a particular item that is frequently ordered by multiple customers on Friday for receipt before the start of the next week; Examiner notes that Pandya et al. assigns tasks in a manner that minimizes resource utilization. Further, the resource utilization can be analyzed for different time periods. For example, there may be a higher orders for a particular item on Friday. Therefore, based on broadest reasonable interpretation in light of the specification, Pandya et al. discloses “dividing the event log into timeslots” because it can analyze the event log data on different time periods (e.g. for each day of the week)); 
and determining a utilization of a particular resource for each particular timeslot by: identifying a set of time points comprising 1) an event start time and an event end time for each event that is executed on the particular resource at any time during the particular timeslot (Paragraph 0032, In some embodiments, the WMS simulates task performance based on monitored or tracked real-world performance parameters of the robot agents and/or human agents. The simulation involves assigning tasks across a virtual set of agents and then executing the tasks in the virtual environment albeit with the same real-world constraints facing a mirrored set of actual agents and with the same limited asset availability. The constraints include modeling the site in which the tasks are to be performed. The constraints further model movements, operations, and timings of the virtual agents to mirror those of the actual human and robot agents in performing the assigned tasks; Paragraph 0118, More generally, the predictive analytics or pattern recognition performed by the WMS tracks customer order seasonality, sequence, and frequency, item order seasonality, sequence, and frequency, and commonality of items ordered by the same customer and different customers and uses the tracked analytics to optimize the pick wall. For example, the WMS tracks a particular item that is frequently ordered by multiple customers on Friday for receipt before the start of the next week) and 2) a start time and an end time of the particular timeslot, identifying certain time points where a number of events executing at the certain time points is zero, calculating a time difference between each of the certain time points and an immediately prior time point, dividing the time differences by a duration of the particular timeslot, summing results of the dividing, and determining the utilization of the particular resource for the particular timeslot based on the results of the summing (Abstract, The WMS optimizes the different workflows by assigning tasks to the different assets in a manner that minimizes overall execution time, cost, and resource utilization; Paragraph 0041, Since the WMS assigns tasks to the agents, the WMS knows how many tasks each agent is performing at any given time. The WMS can determine when individual tasks are completed by monitoring the agent movements or by messaging from the agents. Thus, an available agent can be one that is not currently assigned or performing any tasks, is assigned the fewest number of tasks, or is expected to complete assigned tasks before other agents based on location and complexity of the task; Paragraph 0118, More generally, the predictive analytics or pattern recognition performed by the WMS tracks customer order seasonality, sequence, and frequency, item order seasonality, sequence, and frequency, and commonality of items ordered by the same customer and different customers and uses the tracked analytics to optimize the pick wall. For example, the WMS tracks a particular item that is frequently ordered by multiple customers on Friday for receipt before the start of the next week; Examiner notes that Pandya simulates the availability and utilization of a resource based on historical demand data for each specific time point in the set (e.g. customer order frequency on Friday). Further, Examiner notes that all the steps mentioned in the claim are inherently disclosed because they are basic steps used in a resource utilization optimization process).
Although Pandya et al. discloses determining utilization of the resources based on the availability of the resources and the workload of the resources, Pandya does not specifically disclose the specific steps for determining utilization of the resources.
However, Xu discloses wherein determining utilization of the resources based on the availability of the resources and the workload of the resources (Page 1, Most existing process scheduling and resource management approaches tend to tune the process structure to seek better resource utilisation, yet neglect the constraints on resource availability. In this article, we investigate the scheduling of business process instances in accordance with resource availability patterns, to ﬁnd out how enterprise resources can be rationally and sufﬁciently used) comprises:
dividing the event log into timeslots (Figure 1, Process scheduling; Page 2, Some practical concerns must be considered in such planning on process instances: First, the processing of tasks in a process instance must comply with the temporal dependencies according to process structure. Second, process scheduling must follow the availability constraints of resources [Russell et al. 2005], e.g., work shifts of staff members or machine maintenance caused by down times. Third, the selection of resource for scheduling the business processes must follow such constraints as resource capability, privacy requirements, etc. Also, the completion time of each instance may be required to be in certain period due to constraints such as business schedule, payment arrangement from the customers. For example, in Figure 1, instance1 can only start after time point st1, and the processing must be ﬁnished before deadline et1 set by customers. The execution of tasks in instance1 must follow its process structure, and each task can only be assigned to a capable resource according to its task type);
and determining a utilization of a particular resource for each particular timeslot by: identifying a set of time points comprising 1) an event start time and an event end time for each event that is executed on the particular resource at any time during the particular timeslot and 2) a start time and an end time of the particular timeslot, identifying certain time points where a number of events executing at the certain time points is zero, calculating a time difference between each of the certain time points and an immediately prior time point, dividing the time differences by a duration of the particular timeslot, summing results of the dividing, and determining the utilization of the particular resource for the particular timeslot based on the results of the summing (Figure 1, Process scheduling; Page 2, Figure 1 shows an example of the process scheduling scenario that can be found in many applications in business process management, such as product ordering in manufacturing companies, service booking in hospitals or government agencies, etc. Given a set of received orders from customers, an enterprise is expected to handle the orders according to a certain business process. Due to the limitation of resource capacity, only part of the process instances may be ﬁnally processed. From the view of decision making, it is essential for enterprises to plan the scheduling of process instances for optimal resource utilisation at build time, so that they can know how to use the available resources rationally to maximize the proﬁt with the guarantee that the accepted orders can be indeed fulﬁlled. Some practical concerns must be considered in such planning on process instances: First, the processing of tasks in a process instance must comply with the temporal dependencies according to process structure. Second, process scheduling must follow the availability constraints of resources [Russell et al. 2005], e.g., work shifts of staff members or machine maintenance caused by down times. Third, the selection of resource for scheduling the business processes must follow such constraints as resource capability, privacy requirements, etc. Also, the completion time of each instance may be required to be in certain period due to constraints such as business schedule, payment arrangement from the customers. For example, in Figure 1, instance1 can only start after time point st1, and the processing must be ﬁnished before deadline et1 set by customers. The execution of tasks in instance1 must follow its process structure, and each task can only be assigned to a capable resource according to its task type. Therefore, process scheduling is subject to all the above issues as well as their inter-inﬂuence. The problem is how to ﬁnd out the optimal planning result efﬁciently (as shown in Figure 1) while satisfying all the constraints).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify how the utilization of a particular resource for each particular timeslot is determined of the invention of Pandya et al. to further explain the specific steps for determining utilization of the resources of the invention of Xu because doing so would allow the method to plan the resource allocation for different instances in a balanced way, in accordance with resource availability patterns (see Xu, Pages 1 & 3). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pandya et al. (US 2018/0158016 A1), in view of Mulla et al. (US 2018/0039526 A1), in further view of Xu (Xu, J., Liu, C., Zhao, X., Yongchareon, S. and Ding, Z., 2016. Resource management for business process scheduling in the presence of availability constraints. ACM Transactions on Management Information Systems (TMIS), 7(3), pp.1-26).
Regarding claim 17, which is dependent of claim 16, the combination of Pandya et al. and Mulla et al. discloses all the limitations in claim 16. Pandya et al. further discloses wherein determining utilization of the resources based on the availability of the resources and the workload of the resources (Abstract, The WMS optimizes the different workflows by assigning tasks to the different assets in a manner that minimizes overall execution time, cost, and resource utilization; Paragraph 0041, Since the WMS assigns tasks to the agents, the WMS knows how many tasks each agent is performing at any given time. The WMS can determine when individual tasks are completed by monitoring the agent movements or by messaging from the agents. Thus, an available agent can be one that is not currently assigned or performing any tasks, is assigned the fewest number of tasks, or is expected to complete assigned tasks before other agents based on location and complexity of the task) comprises: 
dividing the event log into timeslots (Paragraph 0032, In some embodiments, the WMS simulates task performance based on monitored or tracked real-world performance parameters of the robot agents and/or human agents. The simulation involves assigning tasks across a virtual set of agents and then executing the tasks in the virtual environment albeit with the same real-world constraints facing a mirrored set of actual agents and with the same limited asset availability. The constraints include modeling the site in which the tasks are to be performed. The constraints further model movements, operations, and timings of the virtual agents to mirror those of the actual human and robot agents in performing the assigned tasks; Paragraph 0118, More generally, the predictive analytics or pattern recognition performed by the WMS tracks customer order seasonality, sequence, and frequency, item order seasonality, sequence, and frequency, and commonality of items ordered by the same customer and different customers and uses the tracked analytics to optimize the pick wall. For example, the WMS tracks a particular item that is frequently ordered by multiple customers on Friday for receipt before the start of the next week; Examiner notes that Pandya et al. assigns tasks in a manner that minimizes resource utilization. Further, the resource utilization can be analyzed for different time periods. For example, there may be a higher orders for a particular item on Friday. Therefore, based on broadest reasonable interpretation in light of the specification, Pandya et al. discloses “dividing the event log into timeslots” because it can analyze the event log data on different time periods (e.g. for each day of the week)); 
and determining a utilization of a particular resource for each particular timeslot by: identifying a set of time points comprising 1) an event start time and an event end time for each event that is executed on the particular resource at any time during the particular timeslot (Paragraph 0032, In some embodiments, the WMS simulates task performance based on monitored or tracked real-world performance parameters of the robot agents and/or human agents. The simulation involves assigning tasks across a virtual set of agents and then executing the tasks in the virtual environment albeit with the same real-world constraints facing a mirrored set of actual agents and with the same limited asset availability. The constraints include modeling the site in which the tasks are to be performed. The constraints further model movements, operations, and timings of the virtual agents to mirror those of the actual human and robot agents in performing the assigned tasks; Paragraph 0118, More generally, the predictive analytics or pattern recognition performed by the WMS tracks customer order seasonality, sequence, and frequency, item order seasonality, sequence, and frequency, and commonality of items ordered by the same customer and different customers and uses the tracked analytics to optimize the pick wall. For example, the WMS tracks a particular item that is frequently ordered by multiple customers on Friday for receipt before the start of the next week) and 2) a start time and an end time of the particular timeslot, identifying certain time points where a number of events executing at the certain time points is zero, calculating a time difference between each of the certain time points and an immediately prior time point, dividing the time differences by a duration of the particular timeslot, summing results of the dividing, and determining the utilization of the particular resource for the particular timeslot based on the results of the summing (Abstract, The WMS optimizes the different workflows by assigning tasks to the different assets in a manner that minimizes overall execution time, cost, and resource utilization; Paragraph 0041, Since the WMS assigns tasks to the agents, the WMS knows how many tasks each agent is performing at any given time. The WMS can determine when individual tasks are completed by monitoring the agent movements or by messaging from the agents. Thus, an available agent can be one that is not currently assigned or performing any tasks, is assigned the fewest number of tasks, or is expected to complete assigned tasks before other agents based on location and complexity of the task; Paragraph 0118, More generally, the predictive analytics or pattern recognition performed by the WMS tracks customer order seasonality, sequence, and frequency, item order seasonality, sequence, and frequency, and commonality of items ordered by the same customer and different customers and uses the tracked analytics to optimize the pick wall. For example, the WMS tracks a particular item that is frequently ordered by multiple customers on Friday for receipt before the start of the next week; Examiner notes that Pandya simulates the availability and utilization of a resource based on historical demand data for each specific time point in the set (e.g. customer order frequency on Friday). Further, Examiner notes that all the steps mentioned in the claim are inherently disclosed because they are basic steps used in a resource utilization optimization process).
Although Pandya et al. discloses determining utilization of the resources based on the availability of the resources and the workload of the resources, Pandya does not specifically disclose the specific steps for determining utilization of the resources.
However, Xu discloses wherein determining utilization of the resources based on the availability of the resources and the workload of the resources (Page 1, Most existing process scheduling and resource management approaches tend to tune the process structure to seek better resource utilisation, yet neglect the constraints on resource availability. In this article, we investigate the scheduling of business process instances in accordance with resource availability patterns, to ﬁnd out how enterprise resources can be rationally and sufﬁciently used) comprises:
dividing the event log into timeslots (Figure 1, Process scheduling; Page 2, Some practical concerns must be considered in such planning on process instances: First, the processing of tasks in a process instance must comply with the temporal dependencies according to process structure. Second, process scheduling must follow the availability constraints of resources [Russell et al. 2005], e.g., work shifts of staff members or machine maintenance caused by down times. Third, the selection of resource for scheduling the business processes must follow such constraints as resource capability, privacy requirements, etc. Also, the completion time of each instance may be required to be in certain period due to constraints such as business schedule, payment arrangement from the customers. For example, in Figure 1, instance1 can only start after time point st1, and the processing must be ﬁnished before deadline et1 set by customers. The execution of tasks in instance1 must follow its process structure, and each task can only be assigned to a capable resource according to its task type);
and determining a utilization of a particular resource for each particular timeslot by: identifying a set of time points comprising 1) an event start time and an event end time for each event that is executed on the particular resource at any time during the particular timeslot and 2) a start time and an end time of the particular timeslot, identifying certain time points where a number of events executing at the certain time points is zero, calculating a time difference between each of the certain time points and an immediately prior time point, dividing the time differences by a duration of the particular timeslot, summing results of the dividing, and determining the utilization of the particular resource for the particular timeslot based on the results of the summing (Figure 1, Process scheduling; Page 2, Figure 1 shows an example of the process scheduling scenario that can be found in many applications in business process management, such as product ordering in manufacturing companies, service booking in hospitals or government agencies, etc. Given a set of received orders from customers, an enterprise is expected to handle the orders according to a certain business process. Due to the limitation of resource capacity, only part of the process instances may be ﬁnally processed. From the view of decision making, it is essential for enterprises to plan the scheduling of process instances for optimal resource utilisation at build time, so that they can know how to use the available resources rationally to maximize the proﬁt with the guarantee that the accepted orders can be indeed fulﬁlled. Some practical concerns must be considered in such planning on process instances: First, the processing of tasks in a process instance must comply with the temporal dependencies according to process structure. Second, process scheduling must follow the availability constraints of resources [Russell et al. 2005], e.g., work shifts of staff members or machine maintenance caused by down times. Third, the selection of resource for scheduling the business processes must follow such constraints as resource capability, privacy requirements, etc. Also, the completion time of each instance may be required to be in certain period due to constraints such as business schedule, payment arrangement from the customers. For example, in Figure 1, instance1 can only start after time point st1, and the processing must be ﬁnished before deadline et1 set by customers. The execution of tasks in instance1 must follow its process structure, and each task can only be assigned to a capable resource according to its task type. Therefore, process scheduling is subject to all the above issues as well as their inter-inﬂuence. The problem is how to ﬁnd out the optimal planning result efﬁciently (as shown in Figure 1) while satisfying all the constraints).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify how the utilization of a particular resource for each particular timeslot is determined of the invention of Pandya et al. to further explain the specific steps for determining utilization of the resources of the invention of Xu because doing so would allow the method to plan the resource allocation for different instances in a balanced way, in accordance with resource availability patterns (see Xu, Pages 1 & 3). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pandya et al. (US 2018/0158016 A1), in view of Gavali et al. (US 2020/0364086 A1).
Regarding claim 8, which is dependent of claim 7, Pandya et al. discloses all the limitations in claim 7. Although Pandya discloses determining roles of the resources and a hierarchy of the roles based on the event log (Paragraphs 0051 & 0072), Pandya et al. does not specifically disclose the use of a distance matrix for determining roles of the resources and a hierarchy of the roles.
	However, Gavali et al. discloses wherein determining roles of the resources and a hierarchy of the roles based on the event log comprises: calculating a distance matrix of the resources in the event log, each element of the distance matrix corresponding to a similarity between a pair of the resources; clustering the resources based on the distance matrix to determine the role of each of the resources (Paragraph 0035, Workload orchestration manager 218 controls the process of rescheduling workloads across worker nodes of a workload orchestration environment to redistribute the workloads based on policy. In this example, workload orchestration manager 218 includes objective function 220, distance function 222, and grouping algorithm 224. Workload orchestration manager 218 utilizes objective function 220 to measure performance of worker nodes and groups of worker nodes based on collected worker node metrics and optimize the performance of the worker nodes and groups of worker nodes. Workload orchestration manager 218 utilizes distance function 222 to determine similarities and functional relationships between worker nodes and groups of worker nodes. Workload orchestration manager 218 utilizes grouping algorithm 224 to cluster worker nodes into groups of worker nodes based on values provided by objective function 220 and distance function 222. Grouping algorithm 224 may be, for example, a k-means clustering algorithm or the like).
and determining a relationship between the clustered resources to determine the hierarchy of the roles (Paragraph 0058, The distance-function detects similarities between worker nodes based on, for example, functional relationships between workloads running on the worker nodes, which may be identified using workload namespaces, percentage utilization of resources, such as processor, memory, storage, network, and the like, by the workloads, impact of optimization actions taken to achieve the objective function, higher-level abstractions or variables, such as number of namespaces, number of workloads, number of services, service response-times, and the like. Illustrative embodiments calculate the distance of worker nodes with respect to training worker node metrics data or average/mean worker node metrics data collected within the cluster of worker node groups corresponding to the workload orchestration environment. For example, if the average worker node memory utilization of a group is 1 GB and a particular worker node in the group is utilizing 2 GBs of memory, then illustrative embodiments calculate the distance of that particular worker node to be 2−1=1. It should be noted that illustrative embodiments collect two type of the worker node metrics. The first type is numerical worker node metrics, such as amount of memory, processor, storage, and network utilization, response times, and the like. The second type is categorical worker node metrics, such as namespaces, tag names, service names, and the like. The distance function converts categorical worker node metrics into numerical values to calculate the distance for a worker node).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify how the roles of the resources and the hierarchy of the roles are determined of the invention of Pandya et al. to further incorporate the use of a distance matrix for determining roles of the resources and the hierarchy of the roles of the invention of Gavali et al. because doing so would allow the method to determine similarities and functional relationships between worker nodes and groups of worker nodes (see Gavali et al., Paragraph 0035). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Pandya et al. (US 2018/0158016 A1), in view of Mulla et al. (US 2018/0039526 A1), in further view of Gavali et al. (US 2020/0364086 A1).
Regarding claim 19, which is dependent of claim 18, the combination of Pandya et al. and Mulla et al. discloses all the limitations in claim 18. Although Pandya discloses determining roles of the resources and a hierarchy of the roles based on the event log (Paragraphs 0051 & 0072), Pandya et al. does not specifically disclose the use of a distance matrix for determining roles of the resources and a hierarchy of the roles.
	However, Gavali et al. discloses wherein determining roles of the resources and a hierarchy of the roles based on the event log comprises: calculating a distance matrix of the resources in the event log, each element of the distance matrix corresponding to a similarity between a pair of the resources; clustering the resources based on the distance matrix to determine the role of each of the resources (Paragraph 0035, Workload orchestration manager 218 controls the process of rescheduling workloads across worker nodes of a workload orchestration environment to redistribute the workloads based on policy. In this example, workload orchestration manager 218 includes objective function 220, distance function 222, and grouping algorithm 224. Workload orchestration manager 218 utilizes objective function 220 to measure performance of worker nodes and groups of worker nodes based on collected worker node metrics and optimize the performance of the worker nodes and groups of worker nodes. Workload orchestration manager 218 utilizes distance function 222 to determine similarities and functional relationships between worker nodes and groups of worker nodes. Workload orchestration manager 218 utilizes grouping algorithm 224 to cluster worker nodes into groups of worker nodes based on values provided by objective function 220 and distance function 222. Grouping algorithm 224 may be, for example, a k-means clustering algorithm or the like).
and determining a relationship between the clustered resources to determine the hierarchy of the roles (Paragraph 0058, The distance-function detects similarities between worker nodes based on, for example, functional relationships between workloads running on the worker nodes, which may be identified using workload namespaces, percentage utilization of resources, such as processor, memory, storage, network, and the like, by the workloads, impact of optimization actions taken to achieve the objective function, higher-level abstractions or variables, such as number of namespaces, number of workloads, number of services, service response-times, and the like. Illustrative embodiments calculate the distance of worker nodes with respect to training worker node metrics data or average/mean worker node metrics data collected within the cluster of worker node groups corresponding to the workload orchestration environment. For example, if the average worker node memory utilization of a group is 1 GB and a particular worker node in the group is utilizing 2 GBs of memory, then illustrative embodiments calculate the distance of that particular worker node to be 2−1=1. It should be noted that illustrative embodiments collect two type of the worker node metrics. The first type is numerical worker node metrics, such as amount of memory, processor, storage, and network utilization, response times, and the like. The second type is categorical worker node metrics, such as namespaces, tag names, service names, and the like. The distance function converts categorical worker node metrics into numerical values to calculate the distance for a worker node).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify how the roles of the resources and the hierarchy of the roles are determined of the invention of Pandya et al. to further incorporate the use of a distance matrix for determining roles of the resources and the hierarchy of the roles of the invention of Gavali et al. because doing so would allow the method to determine similarities and functional relationships between worker nodes and groups of worker nodes (see Gavali et al., Paragraph 0035). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJORIE PUJOLS-CRUZ whose telephone number is (571)272-4668. The examiner can normally be reached Mon-Thru 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia H Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P./           Examiner, Art Unit 3624                                                                                                                                                                                             /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624